       Case 1:21-mj-00132-RMM Document 18 Filed 07/27/21 Page 1 of 1



                            UNITED STATES DISTRICT
                           COURT FOR THE DISTRICT OF
                                  COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
          v.                                     : CRIMINAL NO. 21-mj-132
                                                 :
 ROBERT BALLESTEROS,                             :
     Defendant.                                  :

                                               ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon consent,

it is therefore

        ORDERED that, after taking into account the public interest in the prompt disposition of

criminal cases, good cause exists to continue the Preliminary Hearing from July 27, 2021

to September 2, 2021, at 1:00 p.m., before Magistrate Judge Zia M. Faruqui; it is

        FURTHER ORDERED that the period from July 27, 2021 to September 2, 2021 be

excluded from computing the time within which an information or indictment must be filed under

the Speedy Trial Act because the ends of justice served by such a continuance outweigh the best

interests of the public and Defendant in a speedy trial. See 18 U.S.C. ' 3161(h)(7). The Court finds

that COVID-19 has presented complications here that make it difficult for defense to meet with his

client and prepare, and that delay is necessary for the parties to work on a potential resolution.




                                                     It Is So Ordered.
                                                                               G. Michael Harvey
                                                                               2021.07.27 10:13:53 -04'00'
                                                     ______________________________________
                                                     G. Michael Harvey
                                                     United States Magistrate Judge




                                                 4
